On July 29,2003, the defendant was sentenced to the following: Count I: Five (5) years in the Montana State Prison and declared ineligible for parole for the offense of Criminal Possession of Dangerous Drugs, a felony; and Count II: Six (6) months in the Cascade County Jail for the offense of Criminal Possession of Drug Paraphernalia, a misdemeanor, to run concurrently with Count I.
On November 18, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present, however, his court-appointed attorney, Carl Jensen, failed to appear. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed without counsel present.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next available hearing date.
Done in open Court this 18th day of November, 2004.
Alt. Chairperson, Hon. Gary Day, Member, Hon. John Whelan and Alt. Member, Hon. Randal Spaulding.